Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022 and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

It is noted that the IDS filed on 01/18/2022 contains a line through Cite No. 1 to U. S. Patent No. 11,149,889 and the IDS filed on 04/21/2022 contains a line through Cite No. 1 to U. S. Patent No. 11,149,889 which both do not appear to exist or correspond to Furcoiu. Therefore, Cite No. 1 is not being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 21-22, 26-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (GB 2346185 A, hereinafter “Harper ‘185”) in view of Harper (US 5,476,292 hereinafter “Harper ‘292”).
In regard to claims 1, 21, and 34, Harper ‘185 discloses a gland assembly (Fig. 2, at 10 and 12) comprising: 
a gland (Fig. 2, 10) defining an annular ring (See image below that only shows the features of gland 10 from Fig. 2, indicated as annular ring which protrudes axially) and a flange portion (See image below) integrally formed with the annular ring (See image below, the annular ring and flange portion are integrally formed together as a single part), the flange portion extending radially outward from the annular ring (See image below, the flange portion extends radially outward from the annular ring), the flange portion defining a plurality of fastener holes (See image below and in Fig. 2, the fasteners 14 extends through fastener holes of gland 10) each configured to receive a fastener (Fig. 2, fasteners 14), each fastener hole of the plurality of fastener holes defining an axial hole length (See image below, between the double arrows of the axial hole length), the annular ring defining a first gland end (See image below) and a second gland end disposed opposite from the first gland end (See image below), the annular ring defining a gland bore extending from the first gland end to the second gland end (See image below, between the double arrows of the gland bore length defines a gland bore from the first gland end to the second gland end), the gland bore defining a gland bore length (See image below, between the double arrows of the gland bore length), the gland bore length being longer than the axial hole length (See image below, the gland bore length is longer than the axial hole length), the flange portion positioned at the first gland end (See image below), the flange portion extending radially outward from the first gland end (See image below), the second gland end extending axially outward from the flange portion (See image below); 

    PNG
    media_image1.png
    632
    597
    media_image1.png
    Greyscale

and 
a gasket (Fig. 2, seal ring 12), the gasket defining a first gasket end and a second gasket end (See image below that only shows the features of seal ring 12 from Fig. 2, the seal ring 12 has a first gasket end and a second gasket end), the first gasket end disposed opposite from the second gasket end (See image below), a gasket bore extending through the gasket from the first gasket end to the second gasket end (See image below), the gasket bore defining an axis extending from the first gasket end to the second gasket end (See image below), a gland collar defined at the first gasket end (See image below, indicated gland collar receives the annular ring of the gland which can be seen in Fig. 2), the gasket bore receiving the second gland end of the annular ring (Fig. 2, the bore of 12 receives the second gland end of the annular ring), the second gland end contacting the gasket (Fig. 2), the first gasket end being axially fixed relative to the gland along the axis (Fig. 2, 12 is axially fixed relative to 10 such that 12 cannot be axially removed without removing 10).

    PNG
    media_image2.png
    451
    648
    media_image2.png
    Greyscale

Harper ‘185 does not expressly disclose the gasket comprising an elastic material.
In the related field of pipe couplings, Harper ‘292 teaches a seal ring 9 made of elastomeric material (Fig. 1, gasket 9 and in 2:7-41 discloses 9 is made of elastomeric material) and is shaped similar to the seal ring of Harper ‘185 (Fig. 1, gasket 9 is similar to Harper ‘185 such that 9 also includes a gland collar at 26, inclined surface at 33, and radial gripping lips at 28 and 29 for gripping on an outer surface of a pipe). 
It would have been obvious to one having ordinary skill in the art to have modified the seal ring material of Harper ‘185 to be an elastomeric material in order to have the advantage of an adequate seal as taught by Harper ‘292 in 5:27-52.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one having ordinary skill in the art to have modified the material of the seal ring of Harper ‘185 to be made of a known elastomeric material for the known advantages such as chemical resistance and UV resistance as disclosed at https://www.reliantrubbercompany.com/advantages-rubber-gaskets/. 
In regard to claims 2 and 22, Harper ‘185 and Harper ‘292 discloses the gland assembly of claims 1 and 21, and Harper ‘185 further discloses the gasket defines a stop lip at the second gasket end (Fig. 2, 12 has radially inward projecting ribs and one of the ribs at the second end of 12 can be interpreted as a stop lip. The ribs can also be seen in a mechanically equivalent seal in Fig. 3 at 106a.); and
the stop lip extends radially inward from the second gasket end with respect to the axis (Fig. 2, the stop lip of 12 extends radially inward).
In regard to claims 6 and 26, Harper ‘185 and Harper ‘292 discloses the gland assembly of claims 1 and 21, and Harper ‘185 further discloses the gland bore is coaxial to the gasket bore (Fig. 2, bores of 10 and 12 are coaxial) but does not expressly disclose the gland bore tapers radially and axially inward towards the gasket bore. 
It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the claimed gland bore that tapers radially and axially inward as shown in Fig. 11 at 152 does not appear to have any mechanical function and does not appear to perform differently if the gland bore was straight and parallel to the longitudinal axis. Further, the specification does not provide any criticality of the gland bore tapering. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the gland bore of Harper ‘185 in view of Harper ‘292 such that the gland bore tapers radially and axially inward towards the gasket bore since this would allow for ease of insertion of pipes through the gland bore. 
In regard to claims 7 and 27, Harper ‘185 and Harper ‘292 discloses the gland assembly of claims 1 and 21, and Harper ‘185 further discloses wherein:
the gland collar defines a gland collar bore portion of the gasket bore (See image attached to claims 1 and 21 above with regard to the gasket, the gland collar has an inner surface that defines a gland collar bore portion of the gasket bore similar to the applicant’s invention of a gland collar bore portion 420 in Fig. 8); 
the gland collar bore portion receives the second gland end of the annular ring (Fig. 2, gland collar bore portion of 12 receives the second gland end of the annular ring of 10); 
the gasket defines a transition chamfer within the gasket bore (See image below taken from Fig. 2 that shows a chamfer defined by the radially inward ribs); and 
the transition chamfer is positioned adjacent to the second gland end (Fig. 2, the chamfer is adjacent the second gland end).

    PNG
    media_image3.png
    394
    457
    media_image3.png
    Greyscale


Claims 28-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Harper ‘185 (GB 2346185 A) in view of Harper ‘292 (US 5,476,292) and further in view of Kim (KR 20140062744 A).
In regard to claim 28, Harper ‘185 discloses a gland assembly (Fig. 2, at 10 and 12) comprising: 
a gland defining an annular ring and a flange portion integrally formed with the annular ring, the annular ring defining a first gland end and a second gland end disposed opposite from the first gland end, the flange portion extending radially outward from the first gland end, the second gland end extending axially outward from the flange portion, the flange portion defining a plurality of fastener holes each configured to receive a fastener (See image and claim mapping to claims 1 and 21 above with regard to the gland); and 
a gasket, the gasket defining a first gasket end and a second gasket end, the first gasket end disposed opposite from the second gasket end, a gasket bore extending through the gasket from the first gasket end to the second gasket end, the gasket bore defining an axis extending from the first gasket end to the second gasket end, a gland collar defined at the first gasket end, the gasket bore receiving the second gland end of the annular ring, the second gland end contacting the gasket, the first gasket end being axially fixed relative to the gland along the axis (See image and claim mapping to claims 1 and 21 above with regard to the gasket).  
	Harper ‘185 does not expressly disclose the gasket comprising elastic material (See the rejection above for claims 1 and 21 that relies on the teaching of Harper ‘292) and is adhered to the annular ring with an adhesive to axially fix the first gasket end relative to the gland along the axis.
	In the related field of flange joints with gaskets, Kim teaches using an adhesive (In page 3 in the last two paragraphs of the English translation discloses an adhesive to join flange 110 and gasket 400) to join a flange (Fig. 6, flange 110) and a gasket (Fig. 6, gasket 400). 
	It would have been obvious to one having ordinary skill in the art to have modified the connection of the annular ring of the flange and the gasket of Harper ‘185 in view of Harper ‘292 to include an adhesive in order to have the advantage of firmly and securely fixing two parts together such as a gasket to flange as taught by Kim in page 3 in the last two paragraphs of the English translation. 
In regard to claim 29, Harper ‘185, Harper ‘292, and Kim discloses the gland assembly of claim 28, and Harper ‘185 further discloses the gasket bore is stretched over the annular ring to secure the gasket to the gland (Fig. 2, the indicated annular ring of the gland fits within the gasket bore of 12).
In regard to claim 31, Harper ‘185, Harper ‘292, and Kim discloses the gland assembly of claim 28, and Harper ‘185 further discloses the gasket defines a stop lip at the second gasket end (Fig. 2, 12 has radially inward projecting ribs and one of the ribs at the second end of 12 can be interpreted as a stop lip. The ribs can also be seen in a mechanically equivalent seal in Fig. 3 at 106a.); and
the stop lip extends radially inward from the second gasket end with respect to the axis (Fig. 2, the stop lip of 12 extends radially inward).
In regard to claim 33, Harper ‘185, Harper ‘292, and Kim discloses the gland assembly of claim 28, and Harper ‘185 further discloses wherein:
the gland collar defines a gland collar bore portion of the gasket bore (See image attached to claims 1 and 21 above with regard to the gasket, the gland collar has an inner surface that defines a gland collar bore portion of the gasket bore similar to the applicant’s invention of a gland collar bore portion 420 in Fig. 8); 
the gland collar bore portion receives the second gland end of the annular ring (Fig. 2, gland collar bore portion of 12 receives the second gland end of the annular ring of 10); 
the gasket defines a transition chamfer within the gasket bore (See image attached to claims 7 and 27 above); and 
the transition chamfer is positioned adjacent to the second gland end (Fig. 2, the chamfer is adjacent the second gland end).

Allowable Subject Matter
Claims 3-5, 23-25, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered with respect to claims 1-7, 21-29, and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679